United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-K x Annual Report pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934: For the fiscal year ended: December 31, 2009 o Transition report pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934: For the transition period from: 000-50081 (Commission File Number) Invisa, Inc. (Exact name of small business issuer as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 65-1005398 (I.R.S. employer identification number) 1800 2nd Street Suite 965 Sarasota, Florida 34236 (Address of principal executive offices) (941) 870-3950 (Issuer’s telephone number) Securities registered under Section 12(b) of the Act: None. Securities registered under Section 12(g) of the Act: Common Stock, $0.001 par value per share. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yeso No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. o Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesoNo x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained in herein, and will not be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes oNo x 1 Indicate by check mark whether the registrant is a large accelerated filer, and accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” I Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filer (Do not check if a smaller reporting company)o Smaller reporting companyx As of June 30, 2009, the aggregate market value of the registrant’s common stock held by non-affiliates of the registrant was approximately $20,546.00, based on the closing price of the registrant’s common stock of $0.001 per share on June 30, On March 24, 2010, 35,156,081 shares of Invisa Common Stock, $0.001 par value, were outstanding 2 TABLE OF CONTENTS Page Part I Item 1 Business 4 Item 1A Risk Factors 7 Item 1B Unresolved Staff Comments 9 Item 2 Properties 10 Item 3 Legal Proceedings 10 Item 4 Removed and Reserved 10 Part II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 10 Item 6 Selected Financial Data 11 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 7A Quantitative and Qualitative Disclosures about Market Risk Item 8 Financial Statements 12 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 13 Item 9A Controls and Procedures 13 Item 9B Other Information 14 Part III Item 10 Directors, Executive Officers and Corporate Governance 15 Item 11 Executive Compensation 17 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 20 Item 13 Certain Relationships and Related Transactions, and Director Independence 21 Item 14 Principal Accountant Fees and Services 21 Part IV Item 15 Exhibits and Financial Statements Schedule 22 Financial Statements Report of Kingery & Crouse, PA F-1 Balance Sheets at December 31, 2008 and F-2 Statements of Operations for the years ended December 31, 2008 and 2009. F-3 Statement of Stockholders’ (Deficit)for the years ended December 31, 2008 and 2009 F-4 Statements of Cash Flows for the years ended December 31, 2008 and 2009. F-5 Notes to Financial Statements. F-7 Signature Page 27 Index to Exhibits 3 Table of Contents PART I Note regarding forward-looking statements: Except for statements of historical fact, certain information contained herein constitutes forward-looking statements including, without limitation, statements containing the words believes, anticipates, intends, expects, and words of similar import, as well as all projections of future results. Such forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause the actual results or achievements of Invisa, Inc. to be materially different from any future results or achievements expressed or implied by such forward-looking statements. Such factors include, but are not limited to, the following: risks involved inimplementing our business strategy; our ability to obtain financing on acceptable terms; competition; our ability to manage growth; risks of technological change; our dependence on key personnel;our ability to protect our intellectual property rights; risks of new technology and new products; and government regulation. Item 1 - Description of Business Invisa, Inc. is a Nevada corporation that manufactures and sellsa line of SmartGate ® brand safety sensors used in or with parking gates to protect life and property.Parking gates are motorized barriers used to control the flow of vehicular traffic in areas such as parking facilities, vehicle storage facilities, tollbooths, and metered entry points for highways. Our SmartGate sensors are based on presence sensing technology that we call InvisaShield. While we believe that our InvisaShield technology may have additional applications for safety products, to date all of our revenue has been derived from the sale of SmartGate sensors used in parking gates. We acquired the InvisaShield™ presence-sensing technology in 2004.Presence sensing is the repeatable detection of people and conductive objects within a certain perimeter of the sensor.InvisaShield technology detects objects at a distance of typically less than one meter.Invisa currently owns the patent and patent applications, as well as the sole rights to the InvisaShield technology in all markets worldwide. Our offices are located at 1800 2nd Street, Suite 765, Sarasota, FL 34236, telephone (941) 870-3950. Our
